This case is companion to that of Gibson  Johnson v. B. E. Ward et al. (Tex.Civ.App.) 35 S.W.2d 824, this day decided, and the opinion there disposes of the two questions presented by this appeal. The propositions were decided adversely to the appellants.
The question of defective execution of the original contract does not arise in this ease, since John Axe was a widower at the time of its execution. The homestead question is out of the case.
The common question that does arise is whether the original contract was severable, and that was fully stated, discussed, and resolved adversely to appellants in Read v. Gibson  Johnson (Tex.Civ.App.)12 S.W.2d 620; Gibson  Johnson v. Hill (Tex.Civ.App.) 34 S.W.2d 346; and in the Ward Case, supra.
For the reasons assigned, the judgment is affirmed.